DETAILED ACTION
In Response to Applicant’s Remarks Filed 4/11/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-13 and 16-22 are pending.
Claims 1-6, 8-13 and 16-22 have been examined. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites “wherein the shell structure defines a first seating area and a second seating area having adjacent seats” with claim 1 reciting that the grip structure is located on a side surface of the shell structure.  As can be seen from Fig. 8 and paragraph 0038, the disclosure does not provide support for “a seating module” comprising a single shell structure which includes two adjacent seats and has a side surface grip.  The disclosure only provides for “a plurality of seating modules” each having a separate shell structure with a grip on the side surface.  Therefore, Applicant is not considered to be in possession of a seating module comprising a shell structure with two adjacent seats and a grip arranged on the side surface of the shell structure at the time of filing of the invention (similarly, the grip structure being located between the adjacent seats on the same shell structure discussed in claim 11 is also disclosed by the application).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the grip structure is located between the adjacent seats of the first seating area and the second seating area extending from one of the adjacent seats and spaced apart from the other one of the adjacent seats.”  As it appears that Applicant intended to claim a plurality of seating modules with separate shell structures shown in fig. 8 and not one continuous shell structure having a grip extending from a side surface between the seating areas, the Examiner will interpret the claims in that light.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-10, 17, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandart et al. (WO 01/038129) (“Mandart”).  Mandart discloses a seating module comprising: a seating module structure comprising a shell structure (fig. 3: 8) defining a seating area in which a seat is provided (fig. 4: 2), the shell structure being located at least behind the seating area with respect to a direction of travel of a vehicle, the shell structure comprising at least one grip structure (fig. 7: 25), the at least one grip structure defining a grip for a passenger located behind the seating module with respect to a direction of travel of a vehicle, wherein the grip structure is arranged on a side surface of the shell structure (as shown in fig. 7).
As concerns claims 4 and 5, Mandart discloses wherein the grip structure is located only on an upper portion of the side surface (Mandart, fig. 7: it is attached only to the upper portion and not the lower portion of the side surface).
As concerns claim 6, Mandart discloses wherein the shell structure is mounted to a rear surface of the seat (as shown in fig. 4).
As concerns claims 8 and 20, Mandart discloses wherein the grip structure is aligned at a height of a headrest (fig. 7: 24) of the seat (fig. 7: 25 has a portion aligned along the same horizontal plane as the headrest).
As concerns claims 9 and 21, Mandart discloses wherein the shell structure comprises a shell structure, the shell structure side surface having the grip structure integrated therewith and defining a grip for a passenger (the side surface of 8 has the grip structure fixedly integrated therewith by connections 13).
As concerns claim 10, Mandart discloses wherein the same shell structure comprises a first and second seating area (fig. 9). 
As concerns claim 17, Mandart discloses a seating module comprising a seating module structure, the seating module structure comprising a shell structure (fig. 3: 8) defining a seating area having a seat (fig. 4: 2), the shell structure being located at least behind the seat with respect to a direction of travel of a vehicle, the shell structure comprising at least one grip structure (fig. 7: 25), the at least one grip structure defining a grip for a passenger located behind the seating module with respect to a direction of travel of the vehicle, the grip structure being arranged on a side surface of the shell structure at a distance from a top surface of the shell structure and projects outwards from the side surface (as shown in fig. 7).

Claim(s) 1, 3-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barecki (D 256,298).  Barecki discloses a seating module comprising: a seating module structure comprising a shell structure defining a seating area in which a seat is provided, the shell structure being located at least behind the seat with respect to a direction of travel of a vehicle, the shell structure comprising at least one grip structure, the at least one grip structure (the side end grip or the middle grip between sides of the shell) defining a grip for a passenger located behind the seating module with respect to a direction of travel of a vehicle, wherein the grip structure is arranged on a side surface of the shell structure (shown in annotated figures below).

    PNG
    media_image1.png
    742
    487
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    403
    377
    media_image2.png
    Greyscale

	As concerns claim 3, Barecki discloses wherein the grip is formed as a C-shaped protrusion (the grip is curved in a substantially C shape).
	As concerns claims 4 and 5, Barecki discloses wherine the grip structure is located only on the upper side surface (the middle grip is located only on the upper side surface).
	As concerns claim 6, Barecki discloses wherien the shell structure is mounted a rear surface of the seat (as shown in figs. 2, 5, 6).
	As concerns claim 9, Barecki discloses wherein the shell structure comprises a shell structure, the shell structure side surface having the grip structure integrated therewith and defining a grip for a passenger (both grips are fixed to the sides and therefore are considered integrated therewith).
	As concerns claim 10, Barecki discloses wherein the shell structure comprises a first seating area and a second seating area having adjacent seats (shown in fig. 5).
	 


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkerson (US 4549763), or in the alternative, under 35 U.S.C. 103 as obvious over Wilkerson in view of Barecki (US 3,747,978).  Wilkerson discloses a seating module structure comprising a shell structure (fig. 2: 12, 14) defining a seating area (fig. 1, 20, 22) in which a seat is provided (Col. 3, lines 38-40), the shell structure being located at least behind the seat with respect to a direction of travel of a vehicle, the shell structure comprising at least one grip structure (fig. 1: 10, 30), the at least one grip structure defining a grip for a passenger located behind the seating module with respect to a direction of travel of a vehicle, wherein the grip structure is mounted a top surface of the shell structure and projects upwards from a middle portion of the top surface of the shell structure, the grip structure extending a distance along the top surface, the distance being less than a length of the top surface (as shown in fig. 1).
In the event 20 and 22 are not considered a “seat,” Barecki discloses providing seats 34, 35 on a shell structure of a public transportation seat such as Wilkerson.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the shell of Wilkerson to include a seat such as that of Bareck in order to provide additional comfort to the occupant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandart in view of Bauer et al. (US 8,672,381) (“Bauer”).  As concerns claims 2 and 18, Mandart does not teach wherein a top of the grip structure projects laterally outward from the side surface and the grip structure angles inward toward the side surface of the shell structure from the top surface of the grip structure to a bottom surface of the grip structure.  However, Bauer teaches a grip structure having an outward projecting end which angles inward toward another end (fig. 3: 10).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to replace the handle/grip structure of Mandart with that of Bauer in order to provide a smaller grip structure or accommodate the aesthetic tastes of the user. 

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandart in view of Bancroft (US 2014/0035263).  As concerns claims 3 and 19, Mandart does not teach wherein the grip structure is C-shaped or bow-shaped.  However, Bancroft teaches a grip structure extending from the side of the seat having a C-shape.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to replace the handle/grip structure of Mandart with that of Bancroft in order to provide a smaller grip structure or accommodate the aesthetic tastes of the user.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barecki in view of Sprenger (US 7,111,808).  Barecki does not expressly teach its use as an aircraft seat, however, Sprenger teaches an aircraft seat having a handle on the side of the seat (fig. 1: 22).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use the seat of Barecki as an aircraft seat in order to provide the same seat structure and handle in an aircraft.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Barecki teaches a seating module with a shell structure having a grip structure located between adjacent seats, but fails to teach wherein the grip structure extends from one seat and is spaced apart from an adjacent seat.  Further, in accordance with the interpretation of claim 11 discussed in the 112 rejections above, the prior art also fails to teach a seating assembly comprising a plurality of seat shell structures, spaced apart and adjacent to one another, such that a grip structure is located on a side surface between adjacent shell structures with the grip extending from one shell and spaced apart from another.  There is no, teaching, suggestion or motivation to modify the prior art absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        /TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636